DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment
This Office Action is responsive to amendment filed on 05/20/2021.
Allowable Subject Matter
Claims 1, 4-6 and 9-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, taken alone or in combination, fails to teach or fairly suggest an installation assembly for a radio frequency identification tag, comprising: a metal substrate, wherein: the first housing has a first opening provided on the bottom thereof and a second opening provided on the top thereof: the metal substrate is disposed within and snapped-fitted with the first opening and fixed on the instrument; the second housing covers the second opening of the first housing; and the first housing, the metal substrate and the second housing form a sealed space; wherein the first housing comprises a bottom wall with the first opening provided therein and side walls coupled to the bottom wall, and wherein the metal substrate has a size greater than that of the first opening, which is disposed within the first housing and abutted against and snapped-fitted with the bottom wall; wherein the metal substrate is welded on the instrument by electric resistance welding or laser welding; wherein the first housing is fixed on the instrument on the bottom thereof and in combination with other .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuyen Kim Vo whose telephone number is (571)270-1657.  The examiner can normally be reached on Mon- Thurs: 8AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN PAIK can be reached on (571) 272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/TUYEN K VO/Primary Examiner, Art Unit 2887